Citation Nr: 0405646	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether a child of the veteran was permanently incapable of 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1966.  
He died on December [redacted], 1996.  The appellant is his surviving 
spouse and the mother of the child for whom benefits are 
sought in this case.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2002 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  Also, 
38 C.F.R. § 3.159(b) (2003) further provides that VA will 
request that the claimant provide any evidence in the 
claimant's possession which pertains to the claim.

The record does not reflect that the RO has fully complied 
with the notification requirements of the VCAA and the 
implementing regulations; in particular, the appellant has 
not been notified as to what evidence, if any, VA would 
attempt to obtain, and has not generally been requested to 
submit all evidence in her possession that she wishes 
considered in connection with her appeal.  Moreover, it 
appears that additional records may be available.  In her May 
2003 Form 9, the appellant indicated that all evidence was 
not yet included.  She indicated the existence of additional 
medical evidence speaking to the capacity of the veteran's 
child.  She did not provide the requisite identifying 
information such that VA can assist her.  Thus, additional 
notification action is needed.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the appellant 
of the evidence considered and the 
reasons and bases for the denial of her 
claim, and then, inform her of the nature 
of evidence necessary to substantiate her 
claim, what evidence VA will request on 
her behalf, and what evidence she is 
requested to provide.  The RO should 
invite her to submit any evidence in her 
possession that is potentially probative 
of her claim.  The RO should specifically 
request the appellant to provide the 
appropriate identifying information 
and/or to submit the medical evidence 
referenced in her May 2003 Form 9.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.

3.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and its implementing 
regulations, consistent with all 
governing legal authority.  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the appellant due 
process of law and to comply with the notice provisions of 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
The appellant does have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


